Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 5-2-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,362,263 to Petty in view of U.S. Patent No. 6,273,771 to Buckley et al.
Referring to claim 1, Petty discloses a system for guiding an individual vessel, the system
comprising, a data collection system – at 36,54, on the vessel – at 14 – see figure 2, configured to receive data from at least one data source – at 36, located at the vessel – see figure 2, and transmit the data from the at least one source – see figures 3-4 and column 3 lines 1-11, wherein the data is related to the likely location of fish in a body of water – see for example figures 2-4 and column 10 lines 3-25, and a controller – at 32,58,62, on the vessel – see figure 2, operatively connected to the data collection system – see figures 2-4, and configured to receive the data from the data collection system, compile the data, analyze the data, and determine, based on the received data, an optimized location for fishing in the body of water – see figures 2-4 and column 5 line 12 to column 7 line 63, wherein the data collection system is operatively connected to a navigation system – at 30,50, of the vessel – see figures 2-4, and configured to provide guidance for directing the vessel to the optimized location for fishing – see figures 2-4 and column 8 line 36 to column 10 line 11, to at least one fisherman on the vessel – see at 60 in figure 3. Petty does not disclose the data collection system is configured to receive data from a satellite. Buckley et al. does disclose a system for guiding an individual vessel comprising a data collection system – at 10,100, that is configured to receive data from a satellite – see at 12 and 604, and from a data source – at 20-64 – see figures 1 and 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Petty and add the data collection system configured to receive data from a satellite as disclosed by Buckley et al., so as to yield the predictable result of more accurately determining the location of the vessel during operation as desired. 
	Referring to claim 5, Petty as modified by Buckley et al. further discloses the at least one data source – at 36, is at least one a global positioning system (GPS), sonar, fish finder, camera, laser scanner, ultraviolet scanner, infrared scanner, radar, temperature sensor, barometric pressure sensor, and water depth sensor – see fish finder in column 11 lines 7-16 of Petty, temperature sensor – at 44 and water depth sensor – at 34 of Petty.
	Referring to claim 6, Petty as modified by Buckley et al. further discloses the data received from the at least one data source – at 36, located at the vessel is at least one of air temperature, water temperature, barometric pressure, fish location, structure location, debris location, water depth, water color, water current, tides, birds, and fish activity – see water temperature – at 44, fish location – via fish finder detailed in column 11 lines 7-16 of Petty, water depth – at 34, and fish activity – via fish finder detailed in column 11 lines 7-16 of Petty.
	Referring to claim 7, Petty as modified by Buckley et al. further discloses a display – at 60, operatively connected with the controller – see figure 3 of Petty, the display configured to display data – see figure 3 and column 5 lines 1-11 of Petty.
	Referring to claim 8, Petty as modified by Buckley et al. further discloses a remote
application – satellite and operation of the satellite in figure 10 of Buckley et al., configured to provide the satellite data to the controller – see at 604 in figure 10 of Buckley et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Petty and add the data collection system configured to receive data from a satellite as disclosed by Buckley et al., so as to yield the predictable result of more accurately determining the location of the vessel during operation as desired.
	Referring to claim 9, Petty as modified by Buckley et al. further discloses the data collection system – at 10,100, is remotely connected to the application – see figure 10 of Buckley et al. and configured to transmit data to the application – see at 600-608 in figure 10 of Buckley et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Petty and add the data collection system configured to receive data from a satellite as disclosed by Buckley et al., so as to yield the predictable result of more accurately determining the location of the vessel during operation as desired.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petty as modified by Buckley et al. as applied to claim 1 above, and further in view of U.S. Patent No. 5,581,930 to Langer.
	Referring to claim 2, Petty as modified by Buckley et al. does not disclose the data collection system comprises a lift, the at least one data source mounted on the lift and the lift being configured to selectively raise and lower the at least one data source. Langer does disclose the data collection system – at 260-274 comprises a lift – at 268, the at least one data source – at 260’, mounted on the lift – see at 268-270 in figure 16, and the lift being configured to selectively raise and lower the at least one data source – see figure 16. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Petty as modified by Buckley et al. and add the lift of Langer, so as to yield the predictable result of allowing for the data source to be deployed to any desired location during use. 
	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petty as modified by Buckley et al. and Langer as applied to claim 2 above, and further in view of U.S. Patent No. 6,868,314 to Frink.
Referring to claim 3, Petty as modified by Buckley et al. and Langer does not disclose the lift comprises an aerial drone. Frink teaches a fishing system for capturing fish in a body of water (Col. 8, Lines 51-61) and teaches of wherein a lift comprises an aerial drone (Col. 9, Line 9-24). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to include in the fishing system of Petty as modified by Buckley et al. and Langer an aerial drone as taught by Frink in order to aid in locating fish.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petty as modified by Buckley et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0277442 to Ballou.
Referring to claim 4, Petty as modified by Buckley et al. does not disclose the data received from the satellite includes at least one of measurements of water currents, measurements of water temperatures, locations of schools of fish, locations of debris, and identification of the position of the vessel relative to at least one of debris and birds in the body of water. Ballou does disclose the data received from the satellite – at 106, includes at least one of measurements of water currents, measurements of water temperatures, locations of schools of fish, locations of debris, and identification of the position of the vessel relative to at least one of debris and birds in the body of water – see at least measurements of currents and position of vessel relative to debris – at 114-116 in paragraph [0022]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Petty as modified by Buckley et al. and add the data from the satellite being current and location measurements as disclosed by Ballou, so as to yield the predictable result of automatically controlling the vessel as desired during use.
Claims 10-11, 13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petty in view of Buckley et al. and further in view of Ballou.
Referring to claims 10, 11, 15 and 20, Petty discloses a system for guiding an individual vessel, the system comprising, a data collection system – at 36,54, on the vessel – at 14 – see figure 2, configured to receive data from at least one data source – at 36, located at the vessel – see figure 2, and transmit the data from the at least one source as a signal – see figures 3-4 and column 3 lines 1-11, wherein the data is related to the likely location of fish in a body of water – see for example figures 2-4 and column 10 lines 3-25, and a controller – at 32,58,62, on the vessel – see figure 2, operatively connected to the data collection system – see figures 2-4, and configured to receive the data and signal from the data collection system, compile the data, analyze the data and signal, and determine, based on the received data and signal, an optimized location for fishing in the body of water – see figures 2-4 and column 5 line 12 to column 7 line 63, wherein the data collection system is operatively connected to a navigation system – at 30,50, of the vessel – see figures 2-4, and configured to provide guidance for directing the vessel to the optimized location for fishing – see figures 2-4 and column 8 line 36 to column 10 line 11, to at least one fisherman on the vessel – see at 60 in figure 3. Petty does not disclose the data collection system is configured to receive data from a satellite. Buckley et al. does disclose a system for guiding an individual vessel comprising a data collection system – at 10,100, that is configured to receive data from a satellite – see at 12 and 604, and from a data source – at 20-64 – see figures 1 and 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Petty and add the data collection system configured to receive data from a satellite as disclosed by Buckley et al., so as to yield the predictable result of more accurately determining the location of the vessel during operation as desired. Petty as modified by Buckley et al. does not disclose the data received from the satellite includes at least one of measurements of water currents, measurements of water temperatures, locations of schools of fish, locations of debris, and identification of the position of the vessel relative to at least one of debris and birds in the body of water and is configured to provide guidance for directing the vessel to the desired location to at least one person on the vessel. Ballou does disclose the data received from the satellite – at 106, includes at least one of measurements of water currents, measurements of water temperatures, locations of schools of fish, locations of debris, and identification of the position of the vessel relative to at least one of debris and birds in the body of water – see at least measurements of currents and position of vessel relative to debris – at 114-116 in paragraph [0022], is configured to provide guidance for directing the vessel – at 102, to the desired location to at least one person on the vessel – see figure 1 and paragraphs [0022] thru [0026]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Petty as modified by Buckley et al. and add the data from the satellite being current and location measurements as disclosed by Ballou, so as to yield the predictable result of automatically controlling the vessel as desired during use. Specific to claims 15 and 20, Petty as modified by Buckley et al. and Ballou further discloses a display – at 60, operatively connected with the controller – see figure 3 of Petty, the display configured to display data – see figure 3 and column 5 lines 1-11 of Petty, and the display is viewable by at least one operator on the vessel – see figure 3 and column 5 lines 1-11 of Petty.
Referring to claim 13, Petty as modified by Buckley et al. and Ballou further discloses the at least one data source – at 36, is at least one a global positioning system (GPS), sonar, fish finder, camera, laser scanner, ultraviolet scanner, infrared scanner, radar, temperature sensor, barometric pressure sensor, and water depth sensor – see fish finder in column 11 lines 7-16 of Petty, temperature sensor – at 44 and water depth sensor – at 34 of Petty.
Referring to claim 16, Petty as modified by Buckley et al. and Ballou does not disclose the data received from the satellite includes locations of schools of fish. Petty as modified by Buckley et al. and Ballou does disclose the date received from the satellite includes locations of underwater objects – at 116 as seen in figure 1 of Ballou and therefore it would have been obvious to one of ordinary skill in the art to take the device of Petty as modified by Buckley et al. and Ballou determine locations of any underwater objects included the claimed locations of schools of fish, so as to yield the predictable result of automatically moving the vessel as desired in relation to the detected underwater objects. 
Referring to claim 17, Petty as modified by Buckley et al. and Ballou further discloses the data received from the at least one data source – at 36, located at the vessel is at least one of air temperature, water temperature, barometric pressure, fish location, structure location, debris location, water depth, water color, water current, tides, birds, and fish activity – see water temperature – at 44, fish location – via fish finder detailed in column 11 lines 7-16 of Petty, water depth – at 34, and fish activity – via fish finder detailed in column 11 lines 7-16 of Petty.
Referring to claim 18, Petty as modified by Buckley et al. and Ballou further discloses a remote application – satellite and operation of the satellite in figure 10 of Buckley et al., configured to provide the satellite data to the controller – see at 604 in figure 10 of Buckley et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Petty as modified by Buckley et al. and Ballou and add the data collection system configured to receive data from a satellite as disclosed by Buckley et al., so as to yield the predictable result of more accurately determining the location of the vessel during operation as desired.
Referring to claim 19, Petty as modified by Buckley et al. and Ballou further discloses the data collection system – at 10,100, is remotely connected to the application – see figure 10 of Buckley et al. and configured to transmit data to the application – see at 600-608 in figure 10 of Buckley et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Petty as modified by Buckley et al. and Ballou and add the data collection system configured to receive data from a satellite as disclosed by Buckley et al., so as to yield the predictable result of more accurately determining the location of the vessel during operation as desired.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petty as modified by Buckley et al. and Ballou as applied to claim 10 above, and further in view of U.S. Patent No. 5,581,930 to Langer.
	Referring to claim 12, Petty as modified by Buckley et al. and Ballou does not disclose the data collection system comprises a lift, the at least one data source mounted on the lift and the lift being configured to selectively raise and lower the at least one data source. Langer does disclose the data collection system – at 260-274 comprises a lift – at 268, the at least one data source – at 260’, mounted on the lift – see at 268-270 in figure 16, and the lift being configured to selectively raise and lower the at least one data source – see figure 16. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Petty as modified by Buckley et al. and Ballou and add the lift of Langer, so as to yield the predictable result of allowing for the data source to be deployed to any desired location during use. 
	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petty as modified by Buckley et al., Ballou and Langer as applied to claim 12 above, and further in view of U.S. Patent No. 6,868,314 to Frink.
Referring to claim 14, Petty as modified by Buckley et al., Ballou and Langer does not disclose the lift comprises an aerial drone. Frink teaches a fishing system for capturing fish in a body of water (Col. 8, Lines 51-61) and teaches of wherein a lift comprises an aerial drone (Col. 9, Line 9-24). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to include in the fishing system of Petty as modified by Buckley et al., Ballou and Langer an aerial drone as taught by Frink in order to aid in locating fish.

Response to Arguments

3.	Applicant’s claim amendments and remarks/arguments dated 5-2-22 obviates the prior art rejections detailed in the last office action dated 2-1-22. However, applicant’s claim amendments dated 5-2-22 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action.

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patent is cited to further show the state of the art with respect to fishing devices in general:
	U.S. Pat. No. 10,701,913 to Twining et al. – shows fishing device

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643